Citation Nr: 1310579	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received with respect to a claim for service connection for head trauma residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel

INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio that denied the Veteran's petition to reopen.  The Veteran was afforded a May 2011 hearing before the undersigned.  The hearing transcript is of record.  

The Veteran submitted a May 2011 waiver of review by the agency of original jurisdiction (AOJ).  The Board may consider evidence submitted after the July 2010 statement of the case in the first instance.  38 C.F.R. § 20.1304(c).  
  
A review of the Virtual VA paperless claims processing system does not show any additional pertinent evidence that is not already associated with the claims folder.  

The issue of service connection for head trauma residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a rating decision issued in October 2004, the RO denied a claim of entitlement to service connection for residuals of head trauma; and neither a notice of disagreement, nor new and material evidence were received within one year of the notice of the October 2004 RO decision.

2.   Evidence submitted since the October 2004 rating decision relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim for service connection for head trauma residuals.

CONCLUSIONS OF LAW

1. The RO's October 2004 decision that denied entitlement to service connection for head trauma residuals is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2. The evidence received since the RO's October 2004 determination is new and material, and the claim for entitlement to service connection for head trauma residuals is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking to reopen a previously denied service connection claim for head trauma residuals.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

In a decision issued in October 2004, the RO denied entitlement to service connection for residuals of head trauma.  Such decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service connection for residuals of head trauma was received in June 2009, and the regulation applicable to his appeal defines new and material evidence as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2012).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the last final prior adjudication by the RO in October 2004, includes service treatment records and VA treatment records from January 2003 to July 2004.  

As relevant, service treatment records (STRs) show that the Veteran was not found to have any psychiatric or neurological abnormality at his entrance examination taken in September 1980.  On his contemporaneous Report of Medical History for entrance into service, he denied having or ever having a head injury.  STRs, dated in July 1983, show that the Veteran complained about a headache associated with running.  The examiner assessed a cold.  

The Veteran initially sought VA treatment in January 2003.  He reported being recently discharged from prison.  He stated that he had a history of head trauma.  He currently complained about associated dizziness and headaches.  

In May 2003, the Veteran had an intake interview with the VA Mental Health Clinic (MHC).  Mental status examination suggested that he had significant cognitive problems.  The examiner noted marked difficulty in attention and knowledge of current events, in addition to a history of head trauma.  

The newly submitted evidence includes updated VA treatment records, private medical records, various written statements by the Veteran, and the May 2011 hearing transcript.  

Notably, the Veteran submitted an April 2010 clinical evaluation and August 2010 statement from his private neurologist (Dr. R.L.).  He stated that based upon the Veteran's description of symptoms and review of the July 1983 STRs, he believed that the Veteran's headaches and dizziness had become worse while performing physical training exercises during active service.

Dr. R.L.'s statement is clearly new as it was made following the initial RO denial in October 2004.  It addresses an essential element, a nexus to service.  The Board considers it to raise a reasonable possibility of substantiating the claim.  See also Shade, 24 Vet. App. 110.  Accordingly, the Veteran's claim of entitlement to service connection for residuals of head trauma is reopened.  38 C.F.R. § 3.156(a).

Although the claim is reopened, the Board finds it is not sufficiently developed to render a decision on the merits.  See Bernard, 4 Vet. App. 384.  It is discussed further in the remand portion below.

	
ORDER

New and material evidence having been submitted, a claim of entitlement to service connection for residuals of head trauma is reopened.  The appeal is granted to that extent only.



REMAND

As sufficient new and material evidence has been received to reopen the previously denied claim for service connection for residuals of head trauma, the Board must now consider the de novo issue of entitlement to service connection for residuals of head trauma.

The Veteran has not been afforded a VA examination for his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

As noted above, Dr. R.L. submitted an August 2010 statement.  He believed the Veteran's headaches and dizziness were aggravated by in-service physical training exercises.  His medical opinion is sufficient to trigger VA's duty to provide a medical examination for this claim.  Id.   

The Veteran contends that he had a preexisting head injury and the residuals were aggravated by in-service physical training exercises.  He has not specifically claimed head injury that occurred in service.  Private medical records, dated in February 1972, reflect that the Veteran was reported to have had a head injury at age 3.  Service treatment records do not contain any findings of a neurological in service.  The Veteran has claimed that he sustained a head injury as a child and his residual symptoms were exacerbated during active service.  See May 2011 hearing transcript.  Numerous medical records as far back as 1972 also reflect this narrative.  

The pertinent question then becomes whether the Veteran has residuals of a head injury that were incurred in service or are otherwise related to active service.  To answer this question a medical opinion is needed.    

Ongoing VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records after July 2010 and associate them with the claims folder.

2.  After associating all updated VA treatment records with the claims folder or Virtual VA efolder, schedule the Veteran for a VA examination to determine whether he has vertigo, headaches, or associated head trauma residuals and if so whether they had their clinical onset in service or are otherwise related to active service.  active service.  

The claims folder, access to Virtual VA efolder, and copy of this remand must be available for review.  The examiner should indicate receipt and review in any report generated.  The examiner should interview the Veteran and conduct a clinical examination with any necessary medical tests or studies.  

The examiner must provide a detailed medical rationale to support the opinion.  The examiner must address Dr. R.L.'s August 2010 medical opinion.  

The Veteran is not claiming head trauma in service, but that he incurred residuals of head trauma or that they were aggravated while he was in service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  The Veteran's reports may not be discounted solely on the absence of contemporaneous medical evidence.
 
3. After completing all development required to adjudicate the Veteran's claim, re-adjudicate the issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


